

117 S488 IS: Iran Sanctions Relief Review Act of 2021
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 488IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Hagerty (for himself, Mr. Rubio, Mr. Cotton, Mr. Tillis, Mr. Blunt, Mr. Cramer, Mr. Cornyn, Ms. Lummis, Mrs. Hyde-Smith, Ms. Ernst, Mrs. Blackburn, Mr. Hoeven, Mr. Barrasso, Mr. Johnson, Mr. Young, Mr. Sasse, Mr. Lankford, Mr. Hawley, Mr. Boozman, Mr. Marshall, Mrs. Capito, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for congressional review of actions to terminate or waive sanctions imposed with respect to Iran.1.Short titleThis Act may be cited as the Iran Sanctions Relief Review Act of 2021.2.Congressional review of certain actions relating to sanctions imposed with respect to Iran(a)Submission to congress of proposed action(1)In generalNotwithstanding any other provision of law, before taking any action described in paragraph (2), the President shall submit to the appropriate congressional committees and leadership a report that describes the proposed action and the reasons for that action.(2)Actions described(A)In generalAn action described in this paragraph is—(i)an action to terminate the application of any sanctions described in subparagraph (B);(ii)with respect to sanctions described in subparagraph (B) imposed by the President with respect to a person, an action to waive the application of those sanctions with respect to that person; or(iii)a licensing action that significantly alters United States foreign policy with respect to Iran.(B)Sanctions describedThe sanctions described in this subparagraph are sanctions with respect to Iran provided for under—(i)the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);(ii)the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.);(iii)section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a);(iv)the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.);(v)the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);(vi)the International Emergency Economic Powers Act (50 U.S.C. 1701 note); or(vii)any other statute or Executive order that requires or authorizes the imposition of sanctions with respect to Iran.(3)Description of type of actionEach report submitted under paragraph (1) with respect to an action described in paragraph (2) shall include a description of whether the action—(A)is not intended to significantly alter United States foreign policy with respect to Iran; or(B)is intended to significantly alter United States foreign policy with respect to Iran.(4)Inclusion of additional matter(A)In generalEach report submitted under paragraph (1) that relates to an action that is intended to significantly alter United States foreign policy with respect to Iran shall include a description of—(i)the significant alteration to United States foreign policy with respect to Iran;(ii)the anticipated effect of the action on the national security interests of the United States; and(iii)the policy objectives for which the sanctions affected by the action were initially imposed.(B)Requests from banking and financial services committeesThe Committee on Banking, Housing, and Urban Affairs of the Senate or the Committee on Financial Services of the House of Representatives may request the submission to the Committee of the matter described in clauses (ii) and (iii) of subparagraph (A) with respect to a report submitted under paragraph (1) that relates to an action that is not intended to significantly alter United States foreign policy with respect to Iran.(5)Confidentiality of proprietary informationProprietary information that can be associated with a particular person with respect to an action described in paragraph (2) may be included in a report submitted under paragraph (1) only if the appropriate congressional committees and leadership provide assurances of confidentiality, unless that person otherwise consents in writing to such disclosure.(6)Rule of constructionParagraph (2)(A)(iii) shall not be construed to require the submission of a report under paragraph (1) with respect to the routine issuance of a license that does not significantly alter United States foreign policy with respect to Iran.(b)Period for review by congress(1)In generalDuring the period of 30 calendar days beginning on the date on which the President submits a report under subsection (a)(1)—(A)in the case of a report that relates to an action that is not intended to significantly alter United States foreign policy with respect to Iran, the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives should, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the report; and(B)in the case of a report that relates to an action that is intended to significantly alter United States foreign policy with respect to Iran, the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives should, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the report.(2)ExceptionThe period for congressional review under paragraph (1) of a report required to be submitted under subsection (a)(1) shall be 60 calendar days if the report is submitted on or after July 10 and on or before September 7 in any calendar year. (3)Limitation on actions during initial congressional review periodNotwithstanding any other provision of law, during the period for congressional review provided for under paragraph (1) of a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2), including any additional period for such review as applicable under the exception provided in paragraph (2), the President may not take that action unless a joint resolution of approval with respect to that action is enacted in accordance with subsection (c).(4)Limitation on actions during presidential consideration of a joint resolution of disapprovalNotwithstanding any other provision of law, if a joint resolution of disapproval relating to a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2) passes both Houses of Congress in accordance with subsection (c), the President may not take that action for a period of 12 calendar days after the date of passage of the joint resolution of disapproval.(5)Limitation on actions during congressional reconsideration of a joint resolution of disapprovalNotwithstanding any other provision of law, if a joint resolution of disapproval relating to a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2) passes both Houses of Congress in accordance with subsection (c), and the President vetoes the joint resolution, the President may not take that action for a period of 10 calendar days after the date of the President’s veto.(6)Effect of enactment of a joint resolution of disapprovalNotwithstanding any other provision of law, if a joint resolution of disapproval relating to a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2) is enacted in accordance with subsection (c), the President may not take that action.(c)Joint resolutions of disapproval or approval(1)DefinitionsIn this subsection:(A)Joint resolution of approvalThe term joint resolution of approval means only a joint resolution of either House of Congress—(i)the title of which is as follows: A joint resolution approving the President's proposal to take an action relating to the application of certain sanctions with respect to Iran.; and(ii)the sole matter after the resolving clause of which is the following: Congress approves of the action relating to the application of sanctions imposed with respect to Iran proposed by the President in the report submitted to Congress under section 2(a)(1) of the Iran Sanctions Relief Review Act of 2021 on _______ relating to ________., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action.(B)Joint resolution of disapprovalThe term joint resolution of disapproval means only a joint resolution of either House of Congress—(i)the title of which is as follows: A joint resolution disapproving the President's proposal to take an action relating to the application of certain sanctions with respect to Iran.; and(ii)the sole matter after the resolving clause of which is the following: Congress disapproves of the action relating to the application of sanctions imposed with respect to Iran proposed by the President in the report submitted to Congress under section 2(a)(1) of the Iran Sanctions Relief Review Act of 2021 on _______ relating to ________., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action.(2)IntroductionDuring the period of 30 calendar days provided for under subsection (b)(1), including any additional period as applicable under the exception provided in subsection (b)(2), a joint resolution of approval or joint resolution of disapproval may be introduced—(A)in the House of Representatives, by the majority leader or the minority leader; and(B)in the Senate, by the majority leader (or the majority leader's designee) or the minority leader (or the minority leader's designee).(3)Floor consideration in house of representativesIf a committee of the House of Representatives to which a joint resolution of approval or joint resolution of disapproval has been referred has not reported the joint resolution within 10 calendar days after the date of referral, that committee shall be discharged from further consideration of the joint resolution.(4)Consideration in the senate(A)Committee referralA joint resolution of approval or joint resolution of disapproval introduced in the Senate shall be—(i)referred to the Committee on Banking, Housing, and Urban Affairs if the joint resolution relates to a report under subsection (a)(3)(A) that relates to an action that is not intended to significantly alter United States foreign policy with respect to Iran; and(ii)referred to the Committee on Foreign Relations if the joint resolution relates to a report under subsection (a)(3)(B) that relates to an action that is intended to significantly alter United States foreign policy with respect to Iran.(B)Reporting and dischargeIf the committee to which a joint resolution of approval or joint resolution of disapproval was referred has not reported the joint resolution within 10 calendar days after the date of referral of the joint resolution, that committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be placed on the appropriate calendar.(C)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the Committee on Banking, Housing, and Urban Affairs or the Committee on Foreign Relations, as the case may be, reports a joint resolution of approval or joint resolution of disapproval to the Senate or has been discharged from consideration of such a joint resolution (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order.(D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution of approval or joint resolution of disapproval shall be decided without debate.(E)Consideration of veto messagesDebate in the Senate of any veto message with respect to a joint resolution of approval or joint resolution of disapproval, including all debatable motions and appeals in connection with the joint resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.(5)Rules relating to senate and house of representatives(A)Treatment of senate joint resolution in houseIn the House of Representatives, the following procedures shall apply to a joint resolution of approval or a joint resolution of disapproval received from the Senate (unless the House has already passed a joint resolution relating to the same proposed action):(i)The joint resolution shall be referred to the appropriate committees.(ii)If a committee to which a joint resolution has been referred has not reported the joint resolution within 2 calendar days after the date of referral, that committee shall be discharged from further consideration of the joint resolution.(iii)Beginning on the third legislative day after each committee to which a joint resolution has been referred reports the joint resolution to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.(iv)The joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except 2 hours of debate equally divided and controlled by the sponsor of the joint resolution (or a designee) and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.(B)Treatment of house joint resolution in senate(i)Receipt before passageIf, before the passage by the Senate of a joint resolution of approval or joint resolution of disapproval, the Senate receives an identical joint resolution from the House of Representatives, the following procedures shall apply:(I)That joint resolution shall not be referred to a committee.(II)With respect to that joint resolution—(aa)the procedure in the Senate shall be the same as if no joint resolution had been received from the House of Representatives; but(bb)the vote on passage shall be on the joint resolution from the House of Representatives.(ii)Receipt after passageIf, following passage of a joint resolution of approval or joint resolution of disapproval in the Senate, the Senate receives an identical joint resolution from the House of Representatives, that joint resolution shall be placed on the appropriate Senate calendar.(iii)No companion measureIf a joint resolution of approval or a joint resolution of disapproval is received from the House, and no companion joint resolution has been introduced in the Senate, the Senate procedures under this subsection shall apply to the House joint resolution.(C)Application to revenue measuresThe provisions of this paragraph shall not apply in the House of Representatives to a joint resolution of approval or joint resolution of disapproval that is a revenue measure.(6)Rules of house of representatives and senateThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, and supersedes other rules only to the extent that it is inconsistent with such rules; and(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.(d)Appropriate congressional committees and leadership definedIn this section, the term appropriate congressional committees and leadership means—(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the majority and minority leaders of the Senate; and(2)the Committee on Financial Services, the Committee on Foreign Affairs, and the Speaker, the majority leader, and the minority leader of the House of Representatives. 